Citation Nr: 1501652	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February to April of 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision issued by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to participate in an RO formal hearing to be conducted in July 2012, but he failed to appear.  As the Veteran has not asserted good cause for his failure to appear, the Board finds that his hearing request has been withdrawn.  

In October 2013, the Board remanded the case for further development, and in April 2014, the Board issued a decision denying the appeal.  In September 2014, the parties to this appeal submitted a Joint Motion for Remand (Joint Motion) to the United States Court of Appeals for Veterans' Claims (Court).  In October 2014, the Court issued an Order granting the Joint Motion, thereby vacating the April 2014 Board decision and remanding the case to the Board.


REMAND

Pursuant to the Joint Motion, the Board relied on an inadequate VA medical opinion, which did not adequately address whether the Veteran had any foot disabilities that preexisted service and were aggravated therein, when denying the Veteran's service connection claim for a right foot disability.  Accordingly, a new medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the etiology of the Veteran's current right foot disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the Veteran's right foot impairments, conduct a relevant physical examination, obtain and review x-rays of the Veteran's right foot, and identify the current right foot disabilities.

Thereafter, the examiner is to determine:

(1) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pes planus, which was detected on entrance to service and thus definitively preexisted service, increased in severity during service?

Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

If the Veteran's preexisting pes planus increased in severity during service, is there undebatable evidence that the increase was due to the natural progress of the preexisting condition?

(2) Whether there is undebatable evidence that the Veteran's traumatic arthritis of the first metatarsal joint, which was detected on x-ray in March 1974, one month after his entrance to service, preexisted service?

If there is undebatable evidence that the Veteran's first metatarsal traumatic arthritis preexisted service, is there also undebatable evidence that the preexisting arthritis did not increase in severity beyond the natural progression of the condition?

(3) Whether it is at least as likely as not (a 50 percent or greater probability) that any other currently-diagnosed right foot disability (other than pes planus or first metatarsal traumatic arthritis) is related to service?

A detailed rationale must be provided for all opinions expressed.

2.  After the development is completed, adjudicate the claim of service connection for a right foot disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

